Title: V. Form of Lease, [ca. 13 April—May 1800]
From: Jefferson, Thomas
To: 


Articles of lease & agreement between Th:J.as attorney for W.S. and A.B.
It is agreed that the said A.B. shall hold the tenement [here describe it] in lease for one year from the last day of Nov. 1799. and so on from year to year until either party shall give notice to the other that the lease is to be at an end on the 1st. day of December ensuing such notice. that the sd A.B. shall divide the sd farm into five equal parts or shifts; that only three of these parts shall be cultivated in any one year, & two of them shall remain at rest and unpastured: that of the three to be cultivated, one only shall be in Indian corn; & that no one of them shall be in Indian corn more than once in five years; that when any of the said five fields shall have been in corn, it shall in the autumn of the same year be sowed in wheat or rye: that each of the said parts or fields shall be at rest, uncultivated & unpastured two years out of every five; and that anything to the contrary of the preceding course of culture or treatment shall be deemed waste. it is further agreed that the said A.B. shall be free to make reasonable use of the Woodlands of the sd W.S. for the purposes of inclosure, of building & repairing, of making utensils for the farm, for fuel, and for the range of his stock; that he will put & keep the external fence inclosing the said five fields, which, & which alone, are hereby demised, in good order, and keep the houses built or to be built in good repair, except against the gradual decays of time: that he will pay on the last day of November yearly, during the continuance of this lease a rent of ten shillings per acre for the three fields allowed to be cultivated, and no rent for the two fields remaining at rest; for which rent, if unpaid when due, the sd W.S. or his agent shall have the right of distress. it is further agreed between the parties that no notice shall be deemed a determination of the lease, unless it be given at least two months before the last day of November whereon it is proposed to determine it, & that the tenant who is to succeed shall be free to enter the grounds in the autumn of the year in which the lease determines to sow small grain, doing therein no damage other than what is usual and unavoidable. In witness whereof the sd Th:J. & A.B. have hereto set their hands & seals this——day of——
